235 Ga. 635 (1975)
221 S.E.2d 200
SHANNON COMPANY, INC.
v.
HENEVELD et al.
30309.
Supreme Court of Georgia.
Argued November 12, 1975.
Decided December 2, 1975.
Skinner, Wilson, Beals & Strickland, Warner R. Wilson, Jr., Earl B. Benson, Jr., for appellant.
Rolader, Barham, Davis, Graham & McEvoy, Lawrence J. McEvoy, D. W. Rolader, for appellees.
UNDERCOFLER, Presiding Justice.
The denial of a motion to set aside a default judgment is an appealable judgment without a certificate of immediate review. Farr v. Farr, 120 Ga. App. 762 (172 SE2d 158) (1969); Mayson v. Malone, 122 Ga. App. 814 (2) (178 SE2d 806) (1970). The authorities relied upon by the Court of Appeals in the instant case for a contrary conclusion are inapposite.
The motion to dismiss the application for certiorari is denied.
Judgment reversed and remanded for decision on the merits. All the Justices concur.